                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                 )   Criminal No. 19-257(1) (MJD/KMM)
                                          )
        v.                  Plaintiff,    )
                                          )   DEFENDANT=S PRETRIAL MOTION
AMANDA MARIE LETOURNEAU,                  )   TO SUPPRESS SEARCH AND
                                          )   SEIZURE
                          Defendant.      )

       Amanda Marie Letourneau, by and through her undersigned attorney, and in

accordance with her Fourth Amendment protections, hereby moves the Court to suppress

the search and seizure of evidence on August 28, 2019 at her home in Danube, Minnesota

and in the vehicle registering to her, a 1994 Dodge Stealth, Minnesota License BXE836.

       Our grounds are these:

       1.    Ms. Letourneau had an expectation of privacy in her home and vehicle.

       2.    The search warrant affidavit for her home omits “highly relevant” information

that would have affected a signing magistrate’s probable cause determination.

       3.    Law enforcement illegally searched Ms. Letourneau’s vehicle when they failed

to obtain a warrant to do so.

       This motion is based on the indictment, the records and files in the above-entitled

action, and any and all other matters which may be presented prior to or at the time of the

hearing of said motion.
Dated: November 12, 2019       Respectfully submitted,

                               s/Shannon Elkins

                               SHANNON ELKINS
                               Attorney ID No. 332161
                               Attorney for Defendant
                               107 U.S. Courthouse
                               300 South Fourth Street
                               Minneapolis, MN 55415




                           2
